Citation Nr: 9917602	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of a 0 percent 
(noncompensable) evaluation for otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection and 
assigned a noncompensable evaluation for otitis externa 
effective June 1995.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issue before 
it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's otitis externa is not manifested by 
swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis externa have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.87a, 
Diagnostic Code 6210 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a compensable rating 
for his service-connected otitis externa.  Otitis externa is 
defined as inflammation of the external auditory canal.  
Bucklinger v. Brown, 5 Vet.App. 435, 437 (1993).  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the 
examinations described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran contends that the noncompensable evaluation 
assigned since June 1995 for otitis externa does not 
adequately reflect the severity of his symptomatology.  The 
veteran asserts that he has frequent ear discharge and dry 
scaly flakes.

In July 1996, the veteran was afforded a VA examination, 
which showed minimal erythema of the outer one-third of the 
auditory canal of the left ear, and there was no swelling of 
the lining of the auditory canal.  There was a white flake 
noted in the outer portion with a small amount of cerumen.  
There was no exudate and the tympanic membrane was intact 
with no perforation.  The right ear examination showed that 
the auditory canal was clean and dry.  There was no flaking, 
no erythema, no swelling of the lining of the ear canal, no 
exudate, and the tympanic membrane was intact with no 
perforation.  The auricles were within normal limits, a 
reddish flake was noted in the left auditory canal, and no 
infectious disease of the middle or inner ear was present.  
The examiner noted that the otitis externa was not affecting 
any function such as balance.  The diagnosis was left otitis 
externa (mild), with normal right ear.  

An outpatient record from St. Luke's Medical Center indicated 
that the veteran was seen for flaking of the ears and was 
prescribed ointment.  The veteran was diagnosed with otitis 
externa bilateral.

In a VA examination conducted in December 1997, the veteran 
reported some pressure in his ears with earaches.  He 
indicated that his ear infections began while in the service.  
The examination showed normal hearing bilaterally.

The veteran's otitis externa is rated under 38 C.F.R. § 
4.87b, Diagnostic Code 6210.  That code provides a 10 percent 
evaluation for swelling, with dry and scaly or serous 
discharge, itching, requiring frequent and prolonged 
treatment.  A review of the medical evidence from July 1996 
through December 1997 fails to reveal more than very mild and 
isolated symptomatology.  No swelling or serous discharge has 
been indicated clinically.   The December 1997 VA examination 
does not reveal any evidence of swelling, with dry and scaly 
or serous discharge, itching, requiring frequent and 
prolonged treatment, which is required for a 10 percent 
evaluation.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.  Accordingly, the Board finds that a 
compensable rating for otitis externa is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of a 0 percent 
(noncompensable) evaluation for otitis externa is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

